Citation Nr: 0915055	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In February 2009, the Veteran testified at a personal hearing 
held via videoconference from the RO before the undersigned 
Acting Veterans Law Judge in Washington, D.C.  A transcript 
of the hearing is of record.


FINDING OF FACT

The preponderance of the competent evidence of record 
establishes that the Veteran's current right shoulder 
disability is etiologically related to an in-service injury.


CONCLUSION OF LAW

Service connection for a right shoulder disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  Given the determination reached in this decision, 
the Board is satisfied that adequate development has taken 
place and that there is a sound evidentiary basis for 
resolution of this claim for service connection for a right 
shoulder disability at present without detriment to the due 
process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records revealed that the Veteran was 
treated for right shoulder complaints while in service though 
the April 1996 discharge examination, which predated these 
complaints, revealed no shoulder abnormalities.  A May 1996 
report of medical history, which the Veteran completed at the 
time of his last physical examination, noted pain in his 
right shoulder for a few months and that the Veteran could 
not remember what caused his pain.  A June 1996 service 
treatment record indicated that the Veteran had complained of 
pain in his right shoulder for a month.  He reported that 
pain occurred during movement and was a "grinding" pain.  
The examiner assessed muscular pain, prescribed medication, 
and gave the Veteran permission to avoid pushups or lifting 
for one week.  A July 1996 service treatment record noted 
that the Veteran was seen for further complaints of right 
shoulder pain that he said had lasted for three months 
without an injury.  The examiner assessed right shoulder 
impingement syndrome and prescribed further medication and 
further restrictions on pushups and lifting.  

Post service, private medical records of Dr. M.C., dated from 
September 2006 to February 2007, reflect that the Veteran was 
seen in February 2007 for an injection in his right shoulder 
to relieve pain.  According to this record, the sudden onset 
of pain in the right shoulder began a week before.  The 
physician diagnosed bursitis.

The Veteran underwent a VA examination in November 2007.  He 
told the examiner that while in service he fell on a hard 
surface onto his right shoulder which lead to immediate pain.  
Though the pain improved, it had recurred subsequently with 
strenuous or overhead use or when he slept on that side of 
his body.  Currently he had pain a few times daily which 
resolved with cessation of the offending activity.  On 
examination, shoulder contours were normal and symmetrical 
and there was no tenderness noted.  X-ray studies showed a 
normal right shoulder.  The VA examiner diagnosed right 
shoulder impingement syndrome.  

A February 2008 addendum to the VA examination, by a 
different examiner who only reviewed the claims file without 
examining the Veteran, noted that there was no indication 
that the Veteran had shoulder pain for approximately 10 years 
after service and he opined that it was his impression that 
the Veteran's current shoulder problem was less likely than 
not related to his shoulder problem in service.

A May 2008 private medical record from the South Carolina 
Sports Medicine and Orthopaedic Center noted a diagnosis of 
rotator cuff tear in the right shoulder consistent with a 
recent magnetic resonance imaging (MRI) scan.  The history of 
past injury noted that the Veteran reported an initial injury 
to the shoulder while in service when he played football.  He 
reported intermittent symptoms over the years.  Throwing and 
reaching, for example, were painful and aggravating. 

During his February 2009 Board hearing, the Veteran testified 
that he injured his shoulder while playing football during 
physical training while deployed to Mexico.  He said he 
landed on his shoulder in a bed of rocks.  He said that he 
was treated in service, but continued to have problems, such 
as a numb right arm and a right shoulder that would grind or 
lock up at times.  He testified that he continued to have 
these same symptoms from service until the present time.  He 
also said that there are no treatment records for a 10-year 
time period because he could not afford to go to a doctor 
when he lacked health insurance or was unemployed and that he 
was unaware of the availability of VA treatment.  The Veteran 
also testified that he had not injured his right shoulder 
since he left service.  (See transcript at pp. 3-4, 7-8).

In view of the totality of the evidence, including the fact 
that service treatment records document that the Veteran was 
seen for several complaints of right shoulder pain while in 
service, that he was diagnosed with right shoulder 
impingement syndrome both in service and also by the November 
2007 VA examiner, and the Veteran's Board testimony that his 
symptomatology remained the same from service through the 
date of his hearing, and with resolution of reasonable doubt 
in the Veteran's favor, the Board concludes that service 
connection for a right shoulder disability is warranted.  

The Board notes that the physician who authored the February 
2008 addendum to the November 2007 VA examination report 
opined that it was less likely than not that the Veteran's 
current shoulder disability was related to service.  However, 
that opinion was specifically based on the physician's 
assumption that the Veteran did not have pain in his shoulder 
for a 10-year period after discharge from service.  The 
Veteran, though, testified that he experienced feelings of 
grinding, locking up and numbness ever since he left service 
and that there were no medical records for many years because 
he was unemployed or lacked health insurance or was ignorant 
of the availability of VA care.  The Board finds that the 
Veteran was competent to testify about his symptoms related 
to his injured shoulder, both in service and post service, 
see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994), and that 
this testimony was also credible and undermines the factual 
premise of the February 2008 medical opinion.  Resolving all 
doubt in favor of the Veteran, the Board finds that service 
connection for a right shoulder disability is warranted.


ORDER

Service connection for a right shoulder disability is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


